United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-3721
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                                Kelton D. Reeves

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                            Submitted: June 30, 2022
                              Filed: July 6, 2022
                                 [Unpublished]
                                ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Kelton Reeves appeals the sentence imposed by the district court1 after he
pleaded guilty to drug and firearm offenses, pursuant to a plea agreement that

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
includes an appeal waiver. His counsel has moved to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), challenging the sentence and raising
an ineffective assistance of counsel claim.

       Upon careful review, we conclude that the appeal waiver is valid, enforceable,
and applicable to any potential sentencing issues raised in this appeal. See United
States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010); United States v. Andis, 333 F.3d
886, 889-92 (8th Cir. 2003) (en banc). We also conclude that Reeves cannot pursue
any ineffective assistance of counsel claims on direct appeal, as the record is not fully
developed. See United States v. Oliver, 950 F.3d 556, 566 (8th Cir. 2020). We have
also independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
and have found no non-frivolous issues for appeal outside the scope of the appeal
waiver. Accordingly, we dismiss the appeal, we grant counsel’s motion to withdraw,
and we deny the request for appointment of new appellate counsel as moot.
                        ______________________________




                                          -2-